Case: 14-13778   Date Filed: 06/02/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13778
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:11-cr-80106-KAM-40



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

LAWRENCE SCHECHTMAN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (June 2, 2015)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-13778     Date Filed: 06/02/2015   Page: 2 of 2


      Richard L. Rosenbaum, appointed counsel for Lawrence Schechtman in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Schechtman’s convictions and

sentences are AFFIRMED.




                                          2